1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     HERMAN R. CANTRELL,                                     Case No. 3:19-cv-00698-MMD-CLB
4                                              Plaintiff                      ORDER
5            v.
6     ISIDRO BACA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections,

11   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an

12   application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete a fully signed

15   application to proceed in forma pauperis and attach both an inmate account statement

16   for the past six months and a properly executed financial certificate. Plaintiff has not

17   submitted a signature on the acknowledgment portion on page 3 of the application to

18   proceed in forma pauperis. (See ECF No. 1). As such, the in forma pauperis application

19   is denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

20   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

21   will be granted an opportunity to cure the deficiencies of his application to proceed in

22   forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

23   chooses to file a new application to proceed in forma pauperis he must file a fully complete

24   application to proceed in forma pauperis.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

27   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

28          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
1    approved form application to proceed in forma pauperis by a prisoner, as well as the
2    document entitled information and instructions for filing an in forma pauperis application.
3           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
4    Plaintiff will either: (1) file a fully signed and complete application to proceed in forma
5    pauperis, on the correct form with complete financial attachments in compliance with 28
6    U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
7    $350 filing fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
9    dismissal of this action may result.
10          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
11   (ECF No. 1-1), but will not file it at this time.
12          DATED: December 9, 2019.
13
14                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
